Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Rocking mechanism”, recited in claims 16, 17, 18, 19, 23, 26, and 29;
“Rocking units”, recited in claim 18; 
"Control unit", recited in claims 19, 20, 22, 29, and 30; 
“Interaction unit”, recited in claims 20, 21, 22, and 29; and
“Remover”, recited in claim 25.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	“Rocking mechanism” is taken to be a combination of a motor and plurality of rocking units, and may comprise a combination of a cam and a shaft, with the cam and the shaft being driven by the motor (Instant Specification: Page 1, lines 26-30; Page 2, lines 1-5; Page 4, lines 25-32).
	“Rocking unit” is taken to be a structure operatively connected to the motor, each rocking unit being arranged in connection with a tray, where the rocking mechanism can be configured to rock the trays by each rocking unit being driven by the motor to create a rocking motion (Instant Specification: Page 4, lines 25, 32). 
“Control unit” is taken to be a computer or a similar device, capable of storing and/or processing data and executing commands (Instant Specification: Page 6, lines 10-16; Page 7, lines 4-11). 
	“Interaction unit” is taken to include a supply unit and a waste unit, which are connected to the culture bag via tubes and pump nutrients and waste products to and from the culture bag, respectively (Instant Specification: Page 5, lines 25-32). 
	“Remover” is taken to be a robot or similar automated device capable of disconnecting the tray from the holder (Instant Specification: Page 6, lines 19-24).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 24, 25, 26, 27, 28, and 30 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations "the control unit" and "the interaction units" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as these elements are not introduced until claims 19 and 20, respectively. For examination purposes, this claim will be interpreted as if it were dependent on claim 21.
Claims 23, 24, 25, 26, 27, and 28 all recite the preamble “The bioreactor assembly according to any previous claim 16 […]”. It is unclear whether the applicant intends to show dependency to any of the previous claims prior to the present claim, or if these claims are only dependent on claim 16. For examination purposes, each of these claims will be interpreted as if dependent on only claim 16. 
Claim 30 currently reads:
“The bioreactor system according to claim 29, wherein the control unit is configured to receive data regarding at least one property of the cell culture bags, and optionally to store said data and transmit it to said output.”
It is unclear whether the pronoun “it” in line 3 is referencing the data mentioned in line 2, or if it references another element. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 18, 23, 24, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 5,423,603), herein referred to as Reynolds, in view of van der Heiden et al. (US 2008/0160597 A1), herein referred to as van der Heiden.
Regarding claim 16, Reynolds teaches a bioreactor assembly (10), comprising: a plurality of trays (13, 14, 15, 16) for holding a cell culture bag (Reynolds does not explicitly show the plurality of trays holding a cell culture bag, but discloses that the apparatus can be used for this purpose (Col. 1, lines 11-16); a holder (18, 20) on which the trays are mounted (Col. 3, lines 44-68); and a rocking mechanism (12, 17, 20, 21, 25, 28) comprising a cam and a shaft for rocking the trays together, the rocking mechanism being operatively connected to each of the trays (Fig. 1; Col. 4, lines 36-50). 
Reynolds fails to teach an embodiment wherein the trays are mounted on the holder side by side to form a first series of trays. However, van der Heiden teaches an apparatus for cultivating cells utilizing wave motion (Paragraph [0002]), comprising a plurality of trays (7, 7A) mounted on a holder (8, 8B) side by side (Fig. 3; Paragraph [0036). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the tray configuration taught by van der Heiden, as cell culturing in parallel yet separate containers reduces the risk of culture failures by infection or contamination and contributes to the reliability of the culturing system (van der Heiden, Paragraph [0038]). 

Regarding claim 18, Reynolds teaches the bioreactor assembly as previously described, wherein the rocking mechanism (12, 17, 20, 21, 25, 28) comprises at least one motor (17) and a plurality of rocking units (20, 21) each operatively connected to said at least one motor (17), such that each rocking unit (20, 21) is driven to rock one or more of said trays (13, 14, 15, 16) directly (Fig. 1; Fig. 3; Fig. 4; Col. 3 lines 60-61; Col. 4, lines 63-67).
Regarding claim 23, Reynolds teaches the bioreactor assembly as previously described, wherein at least one of the trays (13, 14, 15, 16) is configured to be disconnected from the rocking mechanism (12, 17, 20, 21, 25, 28 ) (Fig. 12; Col. 3, lines 58-62). 
Regarding claim 24, Reynolds teaches the bioreactor assembly as previously described, wherein at least one of the trays (13, 14, 15, 16) is configured to be removable from the bioreactor assembly (10) (Col. 3, lines 44-50).
Regarding claim 26, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a second series of trays mounted on the holder opposite the first series. van der Heiden, however, teaches an apparatus for cultivating cells utilizing wave motion (Paragraph [0002]) comprising a second series of trays (7B) that are mounted on the holder (8, 8B, opposite the first series of trays (7, 7A) and that it also operatively connected to the rocking mechanism (4, 6, 6B, 9, 9B, 20) (Fig. 3; Paragraph [0030]; Paragraph [0036]; Paragraph [0037]; Paragraph [0040]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the tray configuration taught by van der Heiden, as cell culturing in parallel yet separate containers reduces the risk of culture failures by infection or 
Regarding claim 27, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a second series of trays mounted on the holder opposite the first series. van der Heiden, however, teaches an apparatus for cultivating cells utilizing wave motion (Paragraph [0002]), wherein the holder (8)  and the trays (7, 7A) form a layer in the bioreactor assembly, and wherein the bioreactor assembly comprises at least one further such layer (7B, 8B) (Fig. 3; Paragraph [0036]; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the tray configuration taught by van der Heiden, as cell culturing in parallel yet separate containers reduces the risk of culture failures by infection or contamination and contributes to the reliability of the culturing system (van der Heiden, Paragraph [0038]). 
Regarding claim 28, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a second series of trays mounted on the holder opposite the first series. van der Heiden, however, teaches an apparatus for cultivating cells utilizing wave motion (Paragraph [0002]), wherein the plurality of trays (7, 7A; 7B) are joined edge on edge to form a string of rocking trays (Fig. 3; Paragraph [0036]; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the tray configuration taught by van der Heiden, as cell culturing in parallel yet separate containers reduces the risk of culture failures by infection or contamination and contributes to the reliability of the culturing system (van der Heiden, Paragraph [0038]). 
Claims 19, 20, 21, 22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and van der Heiden, further in view of Swanda et al. (US 2015/0093829 A1), herein referred to as Swanda.

Regarding claim 20, Reynolds teaches the bioreactor as previously described, but fails to explicitly teach an embodiment comprising a control unit. Swanda, however, teaches a culture harvest system (Abstract), wherein the control unit is further arranged to receive input signals from a plurality of interaction units (114, 116) and to transmit output signals to said interaction units (Paragraph [0033]; Paragraph [0034]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the control unit taught by Swanda to selectively control the environment of the bioreactor assembly (Swanda, Paragraphs [0033]-[0034]). 
Regarding claim 21, Reynolds teaches the bioreactor as previously described, but fails to explicitly teach an embodiment comprising a control unit. Swanda, however, teaches a culture harvest system (Abstract), wherein the interaction units comprise a supply unit (114) for supplying nutrients to cell culture bags placed in the trays and a waste unit (116) for removing waste products from the cell culture bags, wherein the supply unit and the waste unit are driven by at least one pump for pumping nutrients and waste products to and from the cell culture bags via tubes (Paragraph [0033]; Paragraph [0034]). It would have been obvious to one having ordinary skill in the art at the time the invention was 
Regarding claim 22, Reynolds teaches the bioreactor as previously described, but fails to teach an embodiment comprising a control unit or interaction units. Swanda, however, teaches a culture harvest system (Abstract), further comprising a holding area (102) for holding the interaction units (114, 116) and/or the control unit (120), and said holding area being arranged at the holder (Fig. 1; Paragraph [0029]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the control unit taught by Swanda to selectively control the environment of the bioreactor assembly (Swanda, Paragraph [0029]).
Regarding claim 29, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a control unit. Swanda, however, teaches a culture harvest system (Abstract), further comprising: a control unit (120) for controlling the operation of the bioreactor assembly Fig. 1; Paragraph [0031]; Paragraph [0043]; Paragraph [0087]); interaction units, comprising a supply unit (114) for providing a supply of nutrients to the cell culture bags and a waste unit (116) for removing waste products from the cell culture bags, said supply unit and waste unit being arranged to be connected to each cell culture bag via tubes and each of the interaction units being driven by at least one pump (Paragraph [0033]; Paragraph [0034]); an input (122) for providing input to the system (Fig. 1; Paragraph [0044]); and an output for providing output from the system, wherein the control unit (120) is operatively connected to the input (122), the rocking mechanism and each of the interaction units (114, 116) and to the output, and wherein the control unit (120) is configured to control the operation of the rocking mechanism and the interaction units and to provide output signals for the output (Paragraph [0043; Paragraph [0044]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the control unit taught 
Regarding claim 30, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a control unit. Swanda, however, teaches a culture harvest system (Abstract), wherein the control unit (120) is configured to receive data regarding at least one property of the cell culture bags, and optionally to store said data and transmit it to said output (Paragraph [0044]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the control system and data storage taught by Swanda to study trends of experiments and optimize experimental conditions accordingly (Swanda, Paragraph [0044]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and van der Heiden, further in view of Hibino et al. (US 2008/0090288 A1), herein referred to as Hibino.
Regarding claim 25, Reynolds teaches the bioreactor assembly as previously described, but fails to teach an embodiment comprising a remover for removing the tray from the bioreactor assembly. Hibino, however, teaches an automatic culture apparatus (Abstract), comprising a remover in the form of a robot (5) for removing trays from the bioreactor assembly (Paragraph [0055]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reynolds to include the remover taught by Hibino to preserve the conditions within the bioreactor assembly and ensure that the movement of the trays is accurate (Hibino, Paragraph [0029]; Paragraph [0094]). 
Moreover, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Therefore, simply providing an automated remover, as described by the Instant Specification, does not differentiate this art from Reynolds, which does not use an automated process to remove trays from the In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), for additional information. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stobb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799